SHARE AND WARRANT ISSUANCE AGREEMENT

Share and Warrant Issuance Agreement (this “Agreement”) dated as of May 27, 2005
by and between Budgethotels Network Inc., a Nevada corporation, which shall be
renamed Edentify, Inc. (“Issuer”), and face2face animation, inc., a Delaware
corporation (“Licensor”).

W I T N E S S E T H :

WHEREAS, Issuer is the sole shareholder of Edentify, Inc. (a Delaware
corporation), which is the sole shareholder of InMotion Biometrics,
Inc.(“InMotion”);

WHEREAS, Edentify, InMotion, and Licensor, are parties to that certain Patent
and Technology License Agreement dated as of the date hereof (the “License
Agreement”), pursuant to which, among other things, Licensor is providing to
Issuer an exclusive license (the “License”) to the Technology and Patents (as
defined therein) and that certain Development Agreement dated as of the date
hereof (the “Development Agreement”), pursuant to which, among other things,
Licensor is developing for Issuer certain Deliverables (as defined therein),
each on the terms set forth therein;

WHEREAS, it is a condition precedent to each of the License Agreement and
Development Agreement that Licensor and Issuer enter into this Agreement;

WHEREAS, Issuer desires to issue to the Licensor (i) seven million five hundred
thousand (7,500,000) shares (the “Shares”) of the common stock, par value $.0001
per share, of Issuer (the “Common Stock”) and (ii) warrants exercisable for one
million (1,000,000) shares of Common Stock of Issuer in substantially the form
attached hereto as Exhibit A (the “Warrants,” and together with the Shares, the
“Securities”), and the Licensor agrees to accept the Securities from Issuer in
consideration for the grant of the License and the entering into of the
Development Agreement, upon the terms and conditions hereinafter set forth; and

WHEREAS, Issuer shall not have sufficient shares to issue to Licensor until such
time as Issuer has completed a 1-for-10 reverse split of its Common Stock.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Issuance of the Securities. In consideration of Licensor’s execution and
delivery of the License Agreement and Development Agreement, and the grant to
Issuer of the rights provided thereunder, Issuer hereby issues and grants the
Securities to Licensor, with the delivery of the Securities to Licensor as
follows:

a. At Closing (as hereinafter defined), Issuer shall deliver to Licensor one or
more stock certificates representing two million five hundred thousand
(2,500,000)  shares of Common Stock (the “Closing Shares”);

b. At Closing, Issuer shall deliver to Licensor the Warrants;

c. Upon acceptance of the Product by Issuer pursuant to the Development
Agreement (which acceptance shall not be unreasonably withheld), Issuer shall
promptly deliver or cause to be delivered to Licensor one or more stock
certificates representing two million five hundred thousand (2,500,000) shares
of Common Stock; and

d. Upon the closing of a sublicense or other agreement between Issuer and a
customer relating to the Product, Issuer shall promptly deliver or cause to be
delivered to Licensor one or more stock certificates representing two million
five hundred thousand (2,500,000) shares of Common Stock.

2. Escrow of Shares; Nondelivery. The balance of the shares not delivered to
Licensor at Closing pursuant to subparagraphs 1(c) and (d) hereof shall be held
in escrow by Issuer for the benefit of Licensor until the conditions of
subparagraph 1(c) and 1(d) have been fulfilled or waived; it being understood
that Licensor shall have the exclusive rights during such escrow period to vote
such shares and own any dividends issued with respect thereto. In the event that
the conditions to delivery set forth in subparagraph 1(c) hereof are not met
prior to June 30, 2007 or the conditions to delivery set forth in subparagraph
1(d) hereof are not met prior to June 30, 2007, the portion of such shares to
the extent such conditions have not been satisfied shall be forfeited by
Licensor. In the event Issuer does not timely deliver to Licensor any portion of
the Securities as provided under Section 1 hereof, Issuer shall immediately pay
to Licensor (in addition to its obligations to deliver said Securities) the sum
of $100,000 in cash. In addition, in the event Issuer does not timely register
any of the Securities as provided in Section 6 hereof, at the option of Licensor
Issuer shall immediately issue and deliver to Licensor 1,920,000 shares of
Common Stock (subject to adjustment for stock dividends and the like) provided
Licensor returns to Issuer all unexercised Warrants delivered to Licensor (it
being understood that to the extent any unexercised Warrants were transferred by
Licensor and can no longer be returned to Issuer, said 1,920,000 shares of
Common Stock shall be reduced by the amount of shares of Common Stock
exercisable upon exercise of the unexercised Warrants which were transferred by
Licensor, if any).

3. Closing. The closing on this Share and Warrant Issuance agreement (the
“Closing”) shall take place at the offices of Issuer on such date as the Closing
Shares are available for issuance by Issuer but, in any event no later than
July 31, 2005.

4. Representations and Warranties of Issuer. Issuer hereby represents and
warrants to the Licensor as of the date hereof and as of the Closing as follows:

a. Issuer has the corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and the issuance of the Securities contemplated hereby have been duly authorized
by all necessary corporate action on the part of Issuer. This Agreement
constitutes the valid and legally binding obligation of Issuer, enforceable
against Issuer in accordance with its terms, except as may be limited by
principles of equity or by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally.

b. The Securities are duly and validly issued, fully paid and non-assessable and
free and clear of all liens, encumbrances, security interests, restrictions,
options or other restrictions other than those imposed upon the Securities
pursuant to applicable federal and state securities laws.

c. Issuer (formerly budgethotels.com, Inc.) was incorporated under the laws of
the State of Nevada on November 5, 1997, as Info Center International, Inc.,
and, to our knowledge, is in good standing under the laws of the jurisdiction in
which it was formed.

d. The authorized capital of Issuer consists of 50,000,000 shares of Common
Stock authorized with 50,000,000 shares of Common Stock outstanding.

e. Prior to July 31, 2005, Issuer intends to complete a reverse 1-for-10 reverse
split of its common stock in order to have sufficient shares of its common stock
available for issuance to Licensor under this Agreement.

5. Representations and Warranties of the Licensor. The Licensor hereby
represents and warrants to Issuer as of the Closing as follows:

a. The Licensor has the requisite power, capacity and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All action on the part of the Licensor necessary for the authorization,
execution, delivery and performance of this Agreement has been taken.

b. This Agreement constitutes the valid and binding obligation of the Licensor,
enforceable against the Licensor in accordance with its terms, except as may be
limited by principles of equity or by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally.

c. Licensor is acquiring the shares of Issuer to be received by it, for
investment, for its own account, and not with a view to the distribution of the
Issuer shares. In such connection, Licensor further represents and warrants that
it understands that Issuer is issuing the Issuer shares that it is designated to
receive, to it in reliance upon an exemption from the registration requirements
pursuant to Section 5 of the Securities Act (as hereinafter defined) and the
rules and regulations thereunder. Licensor agrees that the Issuer Shares (other
than those shares to be registered pursuant to this paragraph following such
registration) may not be sold, transferred, pledged, hypothecated, assigned or
otherwise disposed of by it unless Issuer shall have been supplied with evidence
reasonably satisfactory to it and its counsel that such transfer is not in
violation of the Securities Act. Furthermore, Licensor understands that the
certificates for the Issuer shares shall bear an appropriate restrictive legend
to reflect the foregoing restrictions and that stop transfer instructions will
be placed against the Issuer shares with respect thereto. Licensor consents to
the placing of such legend on the certificates for the Issuer shares.

d. Licensor is capable of fulfilling the requirements of the Development
Agreement.

6. Registration Rights.

a. Demand Right. For a period of one (1) year commencing no later than ninety
(90) days after the Closing, Licensor shall have the right to make one demand
for Issuer to file a registration statement under the Securities Act of 1933
(the “Securities Act”) on Form SB-2 (or such other form as is available to
Issuer) (a “Registration Statement”), as amended covering the resale of no more
than five hundred thousand (500,000) (the “Registrable Shares”) of the Shares in
the open market and shall maintain such Registration Statement as effective for
a continuous period lasting until the earlier of (i) twelve (12) months from the
date of effectiveness of such registration or (ii) such time as all the
Registrable Shares desired to be registered by Licensor have been sold (the
“Effectiveness Period”).

b. Piggyback Rights. In addition to the foregoing, if at any time during the
Effectiveness Period there is not one or more Registration Statements covering
the resale of all Shares and Issuer shall determine to prepare and file with the
SEC a registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than of Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then Issuer shall send to Licensor written notice of such determination
at least 20 calendar days prior to the filing of such registration statement and
if, within 15 calendar days after receipt of such notice Licensor shall so
request in writing, Issuer shall include in such registration statement the
Closing Shares requested by Licensor to be so included.

c. Rights with Regard to Shares Underlying Warrants. Licensor shall have such
registration rights with respect to the shares of Common Stock underlying the
Warrants as are set forth in a registration rights agreement provided to
investors of Issuer in any offering of securities commenced within ninety
(90) days after the Closing of this Agreement. To the extent such agreement is
not entered into, Licensor shall be entitled to similar registration rights
afforded to the Closing Shares.

d. Volume Restrictions on Sale of Registered Shares. Licensor shall sell no more
than 25% of the Registrable Shares per quarter (the “Volume Restriction”) during
the Effectiveness Period, provided however, that in the event Licensor sells
less than the Volume Restriction in any given quarter, the percentage remaining
unsold may be accumulated towards and sold in successive quarters.
Notwithstanding the foregoing, Licensor may not sell more than 50% of the
Registrable Shares during any given quarter unless such sale is during the
fourth quarter of the Effectiveness Period.

7. Survival. All covenants, agreements, representations and warranties made
herein shall survive the execution and delivery of this Agreement.

8. Further Assurances. Licensor and Issuer shall execute and deliver all such
other documents and instruments and take any other action as may be reasonably
required by the other party to effectuate the purposes of this Agreement.

9. Assignment. Issuer may not assign this Agreement or its rights hereunder
without the prior written consent of Licensor.

10. Entire Agreement; Amendment. This Agreement, together with the License
Agreement and the Development Agreement, contain the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior or contemporaneous agreements between them. No
modification, amendment, alteration or change in the terms of this Agreement
shall be effective unless same shall be in writing and signed by both of the
parties hereto.

11. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of laws.

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but both of which when taken together shall
constitute one and the same instrument.

13. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision, and the parties agree to negotiate, in good faith, a legal and
enforceable substitute provision which most nearly effects the parties’ intent
in entering into this Agreement.

1

IN WITNESS WHEREOF, the parties have executed this Share and Warrant Issuance
Agreement as of the day and year first above written.

ISSUER:

BUDGETHOTELS NETWORK, INC.

By: /s/ Terrence DeFranco
Name: Terrence DeFranco
Title: Chief Executive Officer


LICENSOR:

FACE2FACE ANIMATION, INC.

By: /s/ John Dorocki
Name: John Dorocki
Title: Executive Chairman


2